Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marshall J. Brown on 06/30/21.

The application has been amended as follows: 

Claim 1.            A plurality of separating plates for a rotating separator element, each of the plurality of separating plates comprising:
a main body having an annular shape defined by an inner diameter and an outer diameter, the inner diameter defining a central opening, the outer diameter defining an outer edge of the main body, the main body comprising a plurality of bends forming a plurality of flow channels positioned between adjacent peaks of a plurality of peaks, each of the plurality of flow channels extending from the inner diameter to the outer diameter, each of the plurality of peaks associated with one of the plurality of bends, the plurality of bends having a spiral shape such that each of the channels is also defined by the spiral shape, each peak of the plurality of peaks comprises a spacer rib projecting from an apex of each of the plurality of peaks, each of the spacer ribs structured to maintain a gap between adjacent separating plates when [[a]] the plurality of separator plates are stacked on top of each other.

Claims 2-4 and 6-14 – Change the preamble to “The plurality of separating plates…”
                
                Claim 15.             A rotating coalescer element comprising:
a first endcap;
a second endcap; and

a main body having an annular shape defined by an inner diameter and an outer diameter, the inner diameter defining a central opening, the outer diameter defining an outer edge of the main body, the main body comprising a plurality of bends forming a plurality of flow channels positioned between adjacent peaks of a plurality of peaks, each of the plurality of flow channels extending from the inner diameter to the outer diameter, each of the plurality of peaks associated with one of the plurality of bends, the plurality of bends having a spiral shape such that each of the channels is also defined by the spiral shape, and wherein each peak of the plurality of peaks comprises a spacer rib projecting from an apex of each of the plurality of peaks, each spacer rib structured to maintain a gap between adjacent separating plates of the plurality of separator plates.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 15 and 22 includes structure which are neither anticipated by, nor obvious over prior art of record.
Claims 2-4, 6-14, 16-21, 23-24 depend on claims 1, 15, 22; and hence are also allowed.
Claims 25-26 contain allowable subject matter because prior art does not teach fairly suggested wherein the first endcap comprises a first set of centering ribs, the second endcap comprises a second set of centering ribs, and each of the plurality of separator plates further comprises an inner ring positioned around an inner edge forming the central opening, a plurality of slots defined in the inner ring and structured to engage at least one of the corresponding first set of centering ribs and the second set of centering ribs so as prevent movement of the plurality of separator plates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773